State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: May 14, 2015                        105804
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

SHAWN SHELMANDINE,
                    Appellant.
________________________________


Calendar Date:   March 31, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                               __________


     Kelly M. Monroe, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Vincent Stark
of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered February 1, 2013, convicting defendant
upon his plea of guilty of the crime of grand larceny in the
third degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to grand larceny in the third degree. Under the
terms of the plea agreement, he was permitted to participate in
the drug court program and was advised that, if he successfully
completed it, he would be allowed to withdraw his plea, plead
guilty to petit larceny and be sentenced to time served.
Defendant was further advised that, if he did not successfully
complete the drug court program, he would be sentenced as a
nonviolent predicate felony offender to a prison term ranging
from a maximum of 3½ to 7 years to a minimum of 2 to 4 years.
Defendant did not successfully complete the drug court program
                              -2-                  105804

and was sentenced to 2 to 4 years in prison.   He now appeals.

      Defendant's sole contention is that County Court violated
CPL 440.21 by failing to provide him with a copy of his predicate
felony offender statement prior to sentencing him. However,
given that he failed to raise an appropriate objection at
sentencing, he has not preserved this claim for our review (see
People v House, 119 AD3d 1289, 1290 [2014]; People v Morse, 111
AD3d 1161, 1161 [2013], lv denied 23 NY3d 1040 [2014]). In any
event, upon reviewing the record, we find that there was
substantial compliance with the statutory requirement (see People
v House, 119 AD3d at 1290; People v Walton, 101 AD3d 1489, 1490
[2012], lv denied 20 NY3d 1105 [2013]).

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court